Case 1:16-cr-00151-TWP-DKL Document 123 Filed 10/09/20 Page 1 of 8 PageID #: 491




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA

  UNITED STATES OF AMERICA                                Case No. 1:16-cr-151-TWP-DKL-03

                                                          ORDER       ON     MOTION FOR
  v.                                                      SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)
  MARIO ALFONSO TELLO                                     (COMPASSIONATE RELEASE)


        Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

 in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

 in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,

 IT IS ORDERED that the motion is:

 ☒ DENIED.

 ☐ DENIED WITHOUT PREJUDICE.

 ☐ OTHER:

 ☒ FACTORS CONSIDERED: See attached opinion.
Case 1:16-cr-00151-TWP-DKL Document 123 Filed 10/09/20 Page 2 of 8 PageID #: 492




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF INDIANA
                                        INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                                       )
                                                                 )
                                    Plaintiff,                   )
                                                                 )
                               v.                                )    Case No. 1:16-cr-00151-TWP-DKL-3
                                                                 )
 MARIO ALFONSO TELLO,                                            )
                                                                 )
                                    Defendant.                   )

                          ORDER DENYING COMPASSIONATE RELEASE

          This matter is before the court on Defendant Mario Tello's ("Mr. Tello") pro se motion that

 the Court construes as a motion for compassionate release under § 603 of the First Step Act of

 2018, which is codified at 18 U.S.C. § 3582(c)(1)(A). (Dkt. 122.) Mr. Tello seeks immediate

 release from incarceration in light of the Coronavirus pandemic, because he has a low immune

 system. Id. Because Mr. Tello has not shown extraordinary and compelling reasons for a sentence

 reduction, his motion is denied. 1

                                            I.        BACKGROUND

          In March 2017, Mr. Tello pled guilty to Attempted Possession with Intent to Distribute 5

 Kilograms or More of Cocaine. In accordance with the terms of his binding agreement, filed

 pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C), the Court sentenced him to 240

 months' imprisonment and 10 years of supervised release. (Dkts. 92, 93.) In particular, Mr. Tello

 participated in a drug distribution conspiracy involving at least 5 kilograms but less than 15

 kilograms of cocaine. Judgment was entered on March 23, 2018. (Dkt. 93.)


 1 In the motion, Mr. Tello asks the Court to appoint counsel to represent him. For the reasons stated in this Order, the
 interests of justice do not support appointing counsel. Accordingly, the request to appoint counsel is denied.
                                                            2
Case 1:16-cr-00151-TWP-DKL Document 123 Filed 10/09/20 Page 3 of 8 PageID #: 493




         On September 14, 2020, Mr. Tello filed a letter asking the Court to appoint counsel to

 represent him for purposes of filing a motion for compassionate release. (Dkt. 120.) The Court

 denied the motion without prejudice because Mr. Tello's letter did not shown that he was entitled

 to compassionate release or that the interests of justice supported appointing counsel at that time.

 (Dkt. 121.) The Court informed Mr. Tello that he could pursue a motion for compassionate release

 by completing and returning the Court's form compassionate release motion. Id. On October 5,

 2020, Mr. Tello completed and returned the Court's form compassionate release motion. (Dkt.

 122.) That motion currently pending before the Court is ripe for a ruling . 2

                                             II.     DISCUSSION

         Mr. Tello is 40 years old. He is presently incarcerated at Federal Correctional Institute

 Elkton in Lisbon, Ohio ("FCI Elkton"). As of October 7, 2020, the Bureau of Prisons ("BOP")

 reports that FCI Elkton has 2 active COVID-19 cases among inmates; it also reports that 9 inmates

 at FCI Elkton have died of COVID-19, and that 939 have recovered from the virus.

 https://www.bop.gov/coronavirus/ (last visited Oct. 7, 2020). According to the BOP website, Mr.

 Tello's release date is August 13, 2033.

         The Court understands Mr. Tello to be arguing in his renewed motion that he should be

 released from incarceration because he has a medical condition (described as a "low immune

 system") that puts him at risk for experiencing severe COVID-19 symptoms and because he

 contracted COVID-19 while in custody at FCI Elkton. (Dkt. 122 at 2, 4.) He explains that he

 tested positive for COVID-19 on May 27, 2020. Id. at 4; see also Dkt. 122-1. Mr. Tello complains

 that officials at FCI Elkton are not handling COVID-19 the way they should and states that he


 2The Court concludes that it does not require a response brief from the Government to decide the issues presented by
 Mr. Tello's motion.
                                                          3
Case 1:16-cr-00151-TWP-DKL Document 123 Filed 10/09/20 Page 4 of 8 PageID #: 494




 fears for his life. (Dkt. 122 at 4.) Mr. Tello does not contend that when he contracted the virus in

 May, that he suffered from any symptoms of COVID-19, let alone severe ones. Mr. Tello also

 does not contend that he is currently COVID-19 positive or still suffering from symptoms of

 COVID-19. Thus, he appears to be among the 939 inmates at FCI Elkton who have recovered

 from the virus.

        18 U.S.C. § 3582(c) provides in relevant part:

        [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
        of the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant's facility, whichever is earlier, may reduce the term of imprisonment (and
        may impose a term of probation or supervised release with or without conditions
        that does not exceed the unserved portion of the original term of imprisonment),
        after considering the factors set forth in section 3553(a) to the extent that they are
        applicable, if it finds that—

                (i) extraordinary and compelling reasons warrant such a reduction . . . and
        that such a reduction is consistent with applicable policy statements issued by the
        Sentencing Commission . . . .

 18 U.S.C. § 3582(c)(1)(A).

        Congress directed the Sentencing Commission to "describe what should be considered

 extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

 and a list of specific examples." 28 U.S.C. § 994(t). It directed that "[r]ehabilitation of the

 defendant alone shall not be considered an extraordinary and compelling reason." Id. In response

 to this directive, the Sentencing Commission promulgated a policy statement regarding

 compassionate release under § 3582(c), contained in United States Sentencing Guidelines

 ("U.S.S.G.") § 1B1.13 and the accompanying Application Notes. While that particular policy

 statement has not yet been updated to reflect that defendants (and not just the BOP) may move for


                                                  4
Case 1:16-cr-00151-TWP-DKL Document 123 Filed 10/09/20 Page 5 of 8 PageID #: 495




 compassionate release,3 courts have universally turned to U.S.S.G. § 1B1.13 to provide guidance

 on the "extraordinary and compelling reasons" that may warrant a sentence reduction. E.g., United

 States v. Casey, 2019 WL 1987311, at *1 (W.D. Va. 2019); United States v. Gutierrez, 2019 WL

 1472320, at *2 (D.N.M. 2019); United States v. Overcash, 2019 WL 1472104, at *2-3 (W.D.N.C.

 2019). There is no reason to believe, moreover, that the identity of the movant (either the defendant

 or the BOP) should have any impact on the factors the Court should consider.

          As provided in § 1B1.13, consistent with the statutory directive in § 3582(c)(1)(A), the

 compassionate release analysis requires several findings. First, the Court must address whether

 "[e]xtraordinary and compelling reasons warrant the reduction" and whether the reduction is

 otherwise "consistent with this policy statement." U.S.S.G. § 1B1.13(1)(A), (3). Second, the

 Court must determine whether Mr. Tello is "a danger to the safety of any other person or to the

 community, as provided in 18 U.S.C. § 3142(g)." U.S.S.G. § 1B1.13(2). Finally, the Court must

 consider the § 3553(a) factors, "to the extent they are applicable." U.S.S.G. § 1B1.13.

          Subsections (A)-(C) of Application Note 1 to § 1B1.13 identify three specific "reasons"

 that qualify as "extraordinary and compelling": (A) terminal illness diagnoses or serious conditions

 from which a defendant is unlikely to recover and which "substantially diminish[]" the defendant's

 capacity for self-care in prison; (B) aging-related health decline where a defendant is over 65 years

 old and has served at least ten years or 75% of his sentence, whichever is less; or (C) certain family

 circumstances (the death or incapacitation of the caregiver of the defendant's minor child or the




 3Until December 21, 2018, only the BOP could bring a motion for sentence reduction under § 3582(c)(1)(A). The
 First Step Act of 2018, which became effective on December 21, 2018, amended § 3582(c)(1)(A) to allow defendants
 to bring such motions directly, after exhausting administrative remedies. See 132 Stat. at 5239 (First Step Act §
 603(b)).

                                                        5
Case 1:16-cr-00151-TWP-DKL Document 123 Filed 10/09/20 Page 6 of 8 PageID #: 496




 incapacitation of the defendant's spouse or registered partner when the defendant would be the

 only available caregiver for the spouse or registered partner). U.S.S.G. § 1B1.13, Application

 Note 1(A)–(C). Subsection (D) adds a catchall provision for "extraordinary and compelling

 reason[s] other than, or in combination with, the reasons described in subdivisions (A) through

 (C)." Id., Application Note 1(D). 4

          Mr. Tello does not suggest that Subsections (A)-(C) of Application Note 1 to § 1B1.13

 apply to him. (See Dkt. 122 at 2.) Thus, the question is whether the catchall provision for

 extraordinary and compelling reasons applies in this case.

          The Court concludes that it does not. The Court will assume that Mr. Tello's "low immune

 system" is a condition that may increase his risk of experiencing severe COVID-19 symptoms. See

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

 conditions.html (last visited Oct. 7, 2020) (stating that having a weakened immune system may

 increase the risk of severe illness from COVID-19). But Mr. Tello contracted COVID-19 more

 than four months ago. He does not claim to be suffering from any lasting effects from the virus—


 4  The policy statement provides that "[a] reduction under this policy statement may be granted only upon motion by
 the Director of the Bureau of Prisons." U.S.S.G. Manual §1B1.13, Application Note 4. Likewise, the catchall provision
 provides, "As determined by the Director of the Bureau of Prisons, there exists in the defendant's case an extraordinary
 and compelling reason other than, or in combination with, the reasons described in subdivisions (A) through (C)." Id.,
 Application Note 1(D). This policy statement has not been amended since the passage of the First Step Act. Insofar
 as it states that only the Director of the BOP can bring a motion under § 3582(c)(1)(A), it is directly contradicted by
 the amended statutory text. This discrepancy has led some courts to conclude that the Commission does not have a
 policy position applicable to motions under § 3582(c)(1)(A)(i) and that they have discretion to determine what
 constitutes an "extraordinary and compelling reason" on a case-by-case basis, looking to the policy statement as
 helpful, but not dispositive. See, e.g., United States v. Perdigao, No. 07-103, 2020 WL 1672322, at *2 (E.D. La. Apr.
 2, 2020) (collecting cases); see also United States v. Haynes, No. 93 CF 1043 (RJD), 2020 WL 1941478, at *14
 (E.D.N.Y. Apr. 22, 2020) (collecting cases). Other courts have held that they must follow the policy statement as it
 stands and, thus, that the Director of the BOP is the ultimate arbiter of what counts as "extraordinary and compelling"
 under the catchall provision. See, e.g., United States v. Lynn, No. 89-0072-WS, 2019 WL 3805349, at *2–4 (S.D. Ala.
 Aug. 13, 2019). The Court need not resolve that debate, though, because Mr. Tello's motion is due to be denied even
 if the Court assumes that the policy statement is not binding and that it has the discretion to determine what constitutes
 an "extraordinary and compelling reason" for a sentence reduction.


                                                            6
Case 1:16-cr-00151-TWP-DKL Document 123 Filed 10/09/20 Page 7 of 8 PageID #: 497




 or even that he ever experienced any symptoms at all. Thus, he has not shown extraordinary and

 compelling reasons warranting a sentence reduction. See, e.g., United States v. Weatherspoon,

 No. 2:11-cr-9-JMS-CMM-07, Dkt. 894 (S.D. Ind. July 7, 2020) (finding no extraordinary and

 compelling reason where defendant had conditions putting him at risk for severe COVID-19

 symptoms and had been hospitalized after testing positive for COVID-19, but had since

 recovered); United States v. Wyatt, No. 3:17-cr-11-RLY-MPB-02, Dkt. 165 (S.D. Ind. Sept. 3,

 2020) (finding no extraordinary and compelling reason where defendant had conditions putting

 him at risk for severe COVID-19 symptoms and had tested positive for COVID-19 but remained

 asymptomatic).

         The Court acknowledges Mr. Tello's assertions that officials at FCI Elkton have not

 handled the COVID-19 pandemic appropriately. Complaints about the BOP's handling of the

 pandemic could conceivably form the basis of a suit for civil relief. 5 But they do not represent a

 reason to release Mr. Tello from incarceration more than 12 years early.

         Given the Court's determination that Mr. Tello has not shown extraordinary and compelling

 reasons to justify his release, it does not need to decide whether he poses a danger to the community

 or whether the § 3553(a) factors weigh in favor of his release.

                                            III. CONCLUSION

         For the reasons stated above, Mr. Tello's renewed motion for compassionate release, (Dkt.

 [122]), is DENIED.

         SO ORDERED.



 5The Court notes that FCI Elkton's handling of the COVID-19 pandemic is currently the subject of an ongoing class
 action lawsuit. See Wilson v. Williams, No. 4:20-cv-794-JG (N.D. Ohio).

                                                        7
Case 1:16-cr-00151-TWP-DKL Document 123 Filed 10/09/20 Page 8 of 8 PageID #: 498




         10/9/2020
 Date: __________________



 DISTRIBUTION:


 Mario Alfonso Tello, Reg. No. 15306-028
 Federal Correctional Institution Elkton
 P.O. Box 10
 Lisbon, Ohio 44432

 Barry D. Glickman
 UNITED STATES ATTORNEY'S OFFICE
 barry.glickman@usdoj.gov




                                           8
